Exhibit 10.1

LOGO [g27334g28t09.jpg]

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”), is entered into as of the 30th day of
June, 2010 by and between Maxwell Technologies, Inc., a Delaware corporation
having a principal place of business at 5271 Viewridge Ct., Ste. 100, San Diego,
CA 92123 (hereinafter referred to as “MAXWELL”), and Edward Caudill (hereinafter
referred to as “CONSULTANT”).

WITNESSETH

WHEREAS, MAXWELL is currently engaged in the business of designing,
manufacturing, marketing, and selling energy storage technology and related
applications throughout the world; and

WHEREAS, CONSULTANT was previously a member of MAXWELL’S Board of Directors
until June 30, 2010 and, in connection with CONSULTANT’s resignation from
MAXWELL’S Board of Directors effective as of June 30, 2010, MAXWELL and
CONSULTANT have agreed on the terms and conditions pursuant to which CONSULTANT
will be retained to provide consulting services to MAXWELL.

NOW, THEREFORE, the parties agree as follows:

 

1. APPOINTMENT OF CONSULTANT. By this Agreement, MAXWELL appoints CONSULTANT,
and CONSULTANT accepts such appointment, to provide advice and consulting
services to MAXWELL in accordance with the terms and conditions of this
Agreement. It is expressly understood and agreed that CONSULTANT is appointed by
MAXWELL and shall report to MAXWELL’s Chairman of the Board (the “Chairman”).

 

  1.1. Scope of Consulting Services. CONSULTANT is retained to perform certain
market analysis and related services (hereinafter the “Services”) on topics
reasonably and mutually agreed upon by CONSULTANT and the Chairman in writing.
The deliverables for each consulting project shall include a written report to
MAXWELL’S Board of Directors regarding the agreed upon subject matter. Unless
otherwise agreed to in writing between CONSULTANT and Chairman, it is the
understanding of the parties that a written report on the agreed upon subject
matter will be provided on a quarterly basis, no later than the last day of each
calendar quarter. Representative consulting projects could include market
analyses relating to electrical grids, trucks and other diesel-powered
transportation vehicles (excluding automobiles).

 

  1.2. Standard of Care. CONSULTANT certifies that the consulting specified
herein will be performed with the customary thoroughness and competence of
CONSULTANT’s profession, in accordance with the standard for professional
services of the type rendered.

 

2. NATURE OF RELATIONSHIP. The relationship of CONSULTANT to MAXWELL is that of
an independent contractor and nothing herein shall be construed as creating any
other relationship. As such, CONSULTANT shall comply with all laws and assume
all risk incident to the status of independent contractor. This includes, but is
not limited to, responsibility for all applicable federal and state income
taxes, associated payroll and business taxes, licenses and fees, and such
insurance as is necessary for the CONSULTANT’s protection in connection with
work performed under this Agreement. It is understood that CONSULTANT shall not
be, represent, act, purport to act, or be deemed to be an agent, representative
or employee, of MAXWELL. CONSULTANT shall control the time, manner, and place of
performance of the Services and shall provide all equipment and materials
necessary to complete the Services.

 

3. COMPENSATION. CONSULTANT shall be compensated for the Services rendered as
set forth in this Agreement.



--------------------------------------------------------------------------------

LOGO [g27334g49e15.jpg]    Maxwell Confidential

 

  3.1. Equity Component.

 

  3.1.1. On February 10, 2010, CONSULTANT was granted an award of 4,000 shares
of common stock of Maxwell under the Maxwell Technologies, Inc. 2005 Omnibus
Equity Incentive Plan in connection with CONSULTANT’s service on MAXWELL’S Board
of Directors (the “Restricted Stock Award”). Pursuant to its terms, the
Restricted Stock Award vests on February 10, 2011 (i.e., the one-year
anniversary of the grant date), provided that CONSULTANT continues to provide
service as an employee or director. MAXWELL and CONSULTANT hereby agree, subject
to the approval of MAXWELL’S Board of Directors, that the terms of the
Restricted Stock Award are amended to allow CONSULTANT to fully vest in the
Restricted Stock Award on February 10, 2011, so long as CONSULTANT continues as
a service provider to MAXWELL through such date as a consultant pursuant to the
terms of this Agreement. Except as amended hereby, the Restricted Stock Award
shall continue in full force and effect as originally constituted and is
ratified and affirmed by the parties hereto.

 

  3.1.2. CONSULTANT’s restricted stock units issued in connection with
CONSULTANT’s service on MAXWELL’S Board of Directors and earned through June 30,
2010 shall vest and be settled 60 days following the effective date of
CONSULTANT’s resignation from MAXWELL’S Board of Directors on June 30, 2010, in
accordance with their terms.

 

  3.1.3. CONSULTANT further agrees that he has no additional rights in any
equity awards provided to him as a director of MAXWELL and that any such rights
terminated in accordance with their terms upon CONSULTANT’S resignation from
MAXWELL’S Board of Directors.

 

  3.2. Consulting Fees. As compensation for the performance of the Services,
CONSULTANT shall receive $20,000 per calendar quarter during the term of this
Agreement, payable in arrears within thirty (30) days following the end of the
calendar quarter. For the avoidance of doubt, (i) the maximum aggregate amount
payable under this Agreement shall not exceed $120,000 for the six calendar
quarters during the term of this Agreement, subject to termination for Cause (as
defined in Section 4 below) and (ii) the first quarterly payment of $20,000
shall cover June 30, 2010 through September 30, 2010.

 

  3.3. Reimbursement of Expenses. CONSULTANT shall not be reimbursed for any
business and travel expenses incurred by CONSULTANT in performing the Services,
unless otherwise agreed in advance and in writing by the Chairman.

 

  3.4. Withholding and Benefits. All fees payable to CONSULTANT under this
Agreement shall be made in full, and without any withholding, deduction, or
offset of any state or federal withholding taxes, FICA, SDI, or income taxes,
nor shall MAXWELL be obligated to pay any of CONSULTANT’s employees’ taxes.
CONSULTANT hereby covenants and agrees that it shall be solely responsible for
all taxes, withholding, FICA, SDI, and other similar items (both employee and
employer portions) with respect to all fees paid by MAXWELL under this
Agreement, and agrees to indemnify and hold MAXWELL harmless with respect to
such taxes and withholding. CONSULTANT shall not be eligible for, participate
in, or be entitled to any insurance, benefit, retirement, or other plan or
program provided by MAXWELL to its employees.

 

4. TERM OF THE AGREEMENT. Except as provided below, this Agreement, and the
Services to be performed under it, shall commence on the date of this Agreement,
and shall continue thereafter through December 31, 2011, at which time this
Agreement shall automatically terminate.

 

  4.1.

Termination for Cause. MAXWELL shall have the right to terminate this Agreement
for Cause. For purposes of this Agreement, “Cause” shall mean: (i) indictment or
conviction of any felony or of any crime involving dishonesty;
(ii) participation in any fraud against MAXWELL; or (iii) failure to deliver the
Services as required under this Agreement. With respect to any alleged Cause in
subcategory (iii), the Consulting Agreement shall not be terminated until 30
days after

 

Consulting Agreement – Edward Caudill    Page 2 of 4



--------------------------------------------------------------------------------

LOGO [g27334g49e15.jpg]    Maxwell Confidential

 

 

CONSULTANT receives specified written notice of the alleged Cause, and only if
CONSULTANT has not cured the alleged Cause by that date.

 

  4.2. Final Payment. Upon termination or cancellation of this Agreement which
results in a pay period less than a calendar quarter, CONSULTANT shall be paid a
pro rated amount for such calendar quarter from the beginning of such calendar
quarter to the time specified in the termination or cancellation notice.

 

  4.3. Survivability. The terms and conditions in this Agreement that by their
sense and context are intended to survive the performance hereof by either or
both parties shall so survive the termination, cancellation, or completion of
performance of this Agreement.

 

5. CONFIDENTIALITY. CONSULTANT agrees to keep in confidence and protect all
information disclosed to CONSULTANT during the term of this Agreement using a
standard of at least reasonable care for a period of five (5) years from its
receipt, and in no event will use a standard of care that is less than it
employs with respect to its own confidential information. In addition,
CONSULTANT agrees that it will not disclose to others, duplicate, or use such
information for any purpose other than that for which it is intended without the
prior written consent of MAXWELL. CONSULTANT further agrees that during and
after the termination of this Agreement, CONSULTANT will not utilize any of
MAXWELL’s confidential or proprietary information to interfere, disrupt, damage,
impair, or interfere with the employees or business of MAXWELL.

 

  5.1. Definitions. For purposes of this Agreement, confidential or proprietary
information is that which MAXWELL wishes to maintain control by preventing its
unauthorized use, reproduction or disclosure, except that it is expressly
understood by both parties that proprietary or confidential information does not
include:

 

  •  

Information which at the time of disclosure is in the public domain; or

 

  •  

Information which, after disclosure, is published or otherwise becomes part of
the public domain through no fault of CONSULTANT; or

 

  •  

Information which CONSULTANT can show was received by it after the time of
disclosure hereunder from a third party who did not require CONSULTANT to hold
it in confidence and who did not acquire it, directly or indirectly, from
MAXWELL; or

 

  •  

Information which was known to CONSULTANT prior to the time of the disclosure;
or

 

  •  

Information which is disclosed with the prior written permission of MAXWELL; or

 

  •  

Information which is independently developed by CONSULTANT, as evidenced by its
business records.

 

6. WORK PRODUCT. The results of work performed under this Agreement by
CONSULTANT are the property of MAXWELL.

 

7. ADDITIONAL PROVISIONS

 

  7.1. Public Release of Information. No information relating to this Agreement
or work performed under this Agreement shall be released to third parties
without advance written approval of MAXWELL. In no event shall the interest of
MAXWELL in any work performed by CONSULTANT under this Agreement be included in
any advertising without advanced written approval of MAXWELL. Requests for such
authorization shall be forwarded to MAXWELL at least eight (8) weeks in advance
of the date of presentation or publication.

 

  7.2.

Indemnification. CONSULTANT shall indemnify, defend and hold harmless MAXWELL
from and against any and all claims and actions and all expenses incidental to
such claims or actions, based upon or arising out of damage to property or
injuries to persons or other tortious acts caused or contributed to by
CONSULTANT or anyone acting under CONSULTANT’s direction or control or on
CONSULTANT’s behalf in the course of performing services under this Agreement.
Should

 

Consulting Agreement – Edward Caudill    Page 3 of 4



--------------------------------------------------------------------------------

LOGO [g27334g49e15.jpg]    Maxwell Confidential

 

 

performance of work under this Agreement require CONSULTANT to enter premises of
MAXWELL, CONSULTANT shall indemnify, defend and hold harmless MAXWELL from and
against all claims for bodily injuries, including death, or damage to property
caused by the condition of any premises, equipment, or other property being used
or operated by CONSULTANT.

 

  7.3. Entire Agreement. This Agreement constitutes the entire agreement between
MAXWELL and CONSULTANT. It supersedes all prior or contemporaneous
communications, representations or agreements whether oral or written with
respect to the subject matter thereof and has been induced by no
representations, statements, or agreements other than those herein expressed. No
agreement hereafter made between the parties shall be binding on either party
unless reduced to writing and signed by an authorized representative of the
party sought to be bound thereby.

 

  7.4. Severability. The provisions of this Agreement are severable, and if any
part of it is found to be unenforceable, the other paragraphs shall remain fully
valid and enforceable.

 

  7.5. Remedies. In the event that CONSULTANT breaches or threatens to breach
any covenants expressed in this Agreement both parties agree that irreparable
harm may occur and that MAXWELL shall be entitled to injunctive and equitable
relief to restrain such breach, in addition to all other remedies available to
MAXWELL at law or in equity. CONSULTANT agrees it will indemnify and hold
harmless MAXWELL from losses, damages, causes of action, and attorney’s fees
incurred by MAXWELL arising from the breach of this Agreement by CONSULTANT.

 

  7.6. Governing Law. The validity, performance and all matters relating to the
interpretation and effect of this Agreement shall be governed by the laws of the
State of California.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT AS OF THE
DATE AND YEAR FIRST WRITTEN ABOVE.

 

Maxwell Technologies, Inc.     Consultant /s/ Robert Guyett     /s/ Edward
Caudill Robert Guyett, Chairman of the Board     Edward Caudill

 

Consulting Agreement – Edward Caudill    Page 4 of 4